 

  

Case 2:21-cr-20435-GAD-DRG ECF No. 1, PagelD.1 Filed 06/30/21 Page1of3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

 

SOUTHERN DIVISION
Case:2:21-cr-20435
UNITED STATES OF AMERICA, Judge: Drain, Gershwin A.
; hi Grand, David R.
. iled: 06-30-2021 At 01 :28 PM
Plaintiff, INDI USA V. SEALED MATTER (DA)
v. VIO:
18 U.S.C. §§ 922(g)(1) & 924(e)
TSHAUN JONES,
a/k/a “Tshaun Hunter,”
Defendant.
/
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

18 U.S.C. § 922(g)(1)
Possession of a Firearm by a Convicted Felon

On or about May 18, 2021, in the Eastern District of Michigan, the
defendant, TSHAUN JONES, a/k/a “Tshaun Hunter,” knowing that he had
previously been convicted of a crime punishable by imprisonment for a term
exceeding one year, did knowingly possess a firearm, that is, a Taurus Spectrum
330, .380 caliber semi-automatic firearm, which had previously traveled in and

affected interstate commerce; in violation of 18 U.S.C. §§ 922(g)(1), 924(e).

   

3

 

 
   

 

Case 2:21-cr-20435-GAD-DRG ECF No. 1, PagelD.2 Filed 06/30/21 Page 2 of 3

FORFEITURE ALLEGATIONS
18 U.S.C. § 924(d), 28 U.S.C. § 2461
Criminal Forfeiture

The allegations contained in Count 1 of this Indictment are hereby

incorporated by reference for the purpose of alleging forfeiture pursuant to the

provisions of 18 U.S.C. § 924(d) together with 28 U.S.C. § 2461.

As a result of the foregoing violation, as charged in Count 1 of this

Indictment, the defendant shall forfeit to the United States any firearm or

ammunition involved in or used in his knowing violation of 18 U.S.C. §§ 922(g)(1)

and 924(e).

SAIMA S. MOHSIN
Acting United States Attorney

BENJAMIN C. COATS
Chief, Major Crimes

s/ Meghan S. Bean
MEGHAN SWEENEY BEAN

. Assistant United States Attorney
211 West Fort Street, Suite 2001
Detroit, Michigan 48226
(313) 226-0214
meghan.bean@usdoj.gov

Dated: June 30, 2021

THIS IS A TRUE BILL

s/ Grand Jury Foreperson

 

GRAND JURY FOREPERSON
 

 

Case 2:21-cr-20435-GAD-DRG ECF No. 1, PagelD.3 Filed 06/30/21 Page 3 of 3

Case:2:21-cr-20435
Judge: Drain, Gershwin A.

 

 

United States District Court + ant MJ: Grand, David R.
Eastern District of Michigan Criminal Case Cove Filed: 06-30-2021 At 01:28 PM
INDI USA V. SEALED MATTER (DA)

 

NOTE: it is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

  

Companion Case Number:

 

 

 

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:

 

 

Llves No AUSA’s Initials: 'to>B

 

 

Case Title: USA v. Tshaun Jones a/k/a Tshaun Hunter

 

County where offense occurred: Wayne

Check One: [X]Felony [_IMisdemeanor L|Petty
Indictment/ Information --- no prior complaint.
¥_Indictment/ Information --- based upon prior complaint [Case number: 21-mj-30294
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

]

 

Superseding to Case No: Judge:

 

 

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_|Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for

the above captioned case.

June 30, 2021 — { PP EN
Date Meghan Sweéney Bean

Assistant United States Attorney

211 W. Fort Street, Suite 2001

Detroit, MI 48226-3277

Phone: 313-226-0214

Fax: 31 3-226-2372

E-Mail address: Meghan.Bean@usdoj.gov
Attorney Bar #; P80790

 

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.

5/16
